J-A06021-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                        Appellant

                   v.

LORI ANN TEITSWORTH

                        Appellee                      No. 956 MDA 2015


              Appeal from the Order Entered April 30, 2015
            In the Court of Common Pleas of Montour County
           Criminal Division at No(s): CP-47-CR-0000189-2014


BEFORE: LAZARUS, J., STABILE, J., and DUBOW, J.

MEMORANDUM BY LAZARUS, J.:                              FILED JULY 14, 2016

     The Commonwealth of Pennsylvania appeals from an order of the

Court of Common Pleas of Montour County that, inter alia, granted Lori Ann

Teitsworth’s motion to suppress statements she made to a state trooper

because he did not advise her of her rights pursuant to Miranda v.

Arizona, 384 U.S. 436 (1966). Upon careful review, we reverse in part and

remand for further proceedings.

     The trial court set forth the factual history of this case as a follows:

     On June 9, 2014, at approximately 11:55 [a.m.], [Teitsworth]
     was parked, front in, in a farm lane located perpendicular to, and
     west of, Diehl Rd., approximately twenty feet off of Diehl Rd.
     Trooper Joshua Kendrick passed the site in a marked police
     vehicle in a south[erly] direction and noticed a vehicle and a
     person sitting in the driver’s seat. About 20-30 minutes later,
     Tpr. Kendrick returned, now traveling north, and noticed the
     same vehicle located in the same place, again with a person
     sitting in the driver’s seat. Tpr. Kendrick stopped to inquire into
     whether the driver needed assistance. He parked in a manner
J-A06021-16


       which did not block Teitsworth’s vehicle and did not activate his
       emergency lights. He approached the vehicle and noticed the
       driver making movements toward the front passenger seat.
       When Tpr. Kendrick arrived at the vehicle to inquire into the
       driver’s well-being, he saw that Teitsworth was the driver and
       [she] opened her window. Immediately, Tpr. Kendrick detected
       a strong odor of marijuana come out of the window.

                                           ...

       Eventually, Tpr. Kendrick asked [Teitsworth] to exit her vehicle.
       She was pacing, speaking very quickly and gave multiple,
       inconsistent stories on her destination.

                                           ...

       Tpr. Kendrick then asked [Teitsworth] to consent to the search
       of her vehicle. [Teitsworth] asked if she could decline, and Tpr.
       Kendrick said that she could, but that her vehicle would be
       impounded and that a search warrant would be secured. Upon
       hearing that, [Teitsworth] signed a “Consent to Search” form, in
       which [Teitsworth] consented to the search of her vehicle. The
       form said nothing as to a search of items in the vehicle such as
       [Teitsworth’s] purse. Tpr. Kendrick found drugs and contraband
       in the center console and in [Teitsworth’s] purse.

Trial Court Opinion and Order, 4/30/15, at 1-2.

       At the conclusion of a hearing on Teitsworth’s suppression motion, the

trial court determined that the stop was a custodial detention.      As such,

Teitsworth was entitled to Miranda warnings, and her statements were

suppressed.

       The Commonwealth filed a timely appeal,1 in which it raises the

following issue for our review:
____________________________________________


1
  The Commonwealth brings this appeal pursuant to Rule of Appellate
Procedure 311(d), which provides:
(Footnote Continued Next Page)


                                           -2-
J-A06021-16



        Whether [Teitsworth] was the subject of a custodial detention in
        the instant case, thereby requiring her statements to the police
        be suppressed in the absence of Miranda warnings.

Appellant’s Brief, at 4.

        An appellate court’s review is “limited to determining whether the

record supports the findings of fact of the suppression court and whether the

legal conclusions drawn from those findings are correct.” Commonwealth

v. James, 69 A.3d 180 (Pa. 2013) (citing Commonwealth v. Briggs, 12
A.3d 291, 320-21 (Pa. 2011)).               Factual findings are binding, but legal

conclusions are reviewed de novo. Id.

        Our Supreme Court has noted:

        There are three relevant cognizable categories of interactions
        between persons and police: a mere encounter, an investigative
        detention, and a custodial detention or arrest. A mere encounter
        need not be supported by any level of suspicion, and does not
        require a person to stop or respond.            An “investigative
        detention,” or Terry[2] stop must be supported by reasonable
        suspicion; it subjects a person to a stop and a period of
        detention, but does not involve such coercive conditions as to
        constitute the functional equivalent of an arrest. An arrest or
        custodial detention must be supported by probable cause.
                       _______________________
(Footnote Continued)


        (d) Commonwealth appeal in criminal cases. In a criminal case,
        under the circumstances provided by law, the Commonwealth
        may take an appeal as of right from an order that does not end
        the entire case where the Commonwealth certifies in the notice
        of appeal that the order will terminate or substantially handicap
        the prosecution.

Pa.R.A.P. 311(d).

2
    Terry v. Ohio, 392 U.S. 1 (1968).



                                            -3-
J-A06021-16



Commonwealth v. Chase, 960 A.2d 108, 117 (Pa. 2008) (citations and

quotations omitted).

     The United States Supreme Court detailed the Miranda requirements

for each category of police-citizen interaction in Berkemer v. McCarty, 468
U.S. 420 (1984). In Berkemer, the defendant was driving on an interstate

highway, weaving between lanes for approximately two miles.        An Ohio

State Trooper stopped the defendant and asked him to get out of his vehicle.

Upon seeing that the defendant had difficulty standing, the trooper

concluded that he would charge the defendant with a traffic offense.

However, the trooper did not tell the defendant that he would be taken into

custody, or restrained in any way.    During the interaction the defendant

admitted to consuming both alcohol and marijuana.       Defendant was not

given Miranda warnings during this exchange, and as such he moved to

suppress his statements. Berkemer, 468 U.S. at 422-25.

     The issue in Berkemer was whether a traffic stop and subsequent

roadside questioning of the motorist constituted a custodial interrogation

requiring the trooper to give the defendant Miranda warnings. The Court

held that Miranda warnings are required in situations that implicate the

concerns that the Court faced in Miranda, i.e., a situation in which a

detained individual is pressured into self-incrimination in violation of his

constitutional rights. Berkemer, 468 U.S. at 437. Two factors were found

to distinguish traffic stops from the forms of detention that would require

Miranda warnings: the brief and temporary nature of the interaction, and

                                   -4-
J-A06021-16



the public nature of the stop, which prevents the detained motorist from

being completely at the mercy of the officer. Berkemer, 468 U.S. at 437-

38. As such, traffic stops like the one in Berkemer were found to be more

analogous to the Terry stops, in which an officer who has reasonable

suspicion that a person is involved in a crime may briefly detain the

individual and conduct a brief investigation that is reasonably related in

scope to the original justification for the stop. Berkemer, 468 U.S. at 438.

Therefore, the United States Supreme Court held that due to the non-

coercive aspects of ordinary traffic stops, “persons temporarily detained

pursuant to such stops are not ‘in custody’ for the purposes of Miranda.”

Berkemer, 468 U.S. at 440.

      When attempting to determine if a stop is investigative or custodial,

courts examine the totality of the circumstances, rather than focus on any

one specific factor. The factors to be considered are:

      The basis for the detention; its length; its location; whether the
      suspect was transported against his or her will, how far, and
      why; whether restraints were used; whether the law
      enforcement officer showed, threatened or used force; and the
      investigative methods employed to confirm or dispel suspicions.

Commonwealth v. Revere, 814 A.2d 197, 200 (Pa. Super. 2002) (citations

omitted).

      In the case sub judice, the traffic stop was not so out of the ordinary

as to require a departure from the rule established in Berkemer that

Miranda does not apply in ordinary traffic stops. While the stop began as a



                                    -5-
J-A06021-16



mere encounter with Trooper Kendrick looking to offer assistance, it

escalated into an investigative detention, or Terry stop, once Trooper

Kendrick smelled the burnt marijuana odor in the car and had reasonable

suspicion   that   Teitsworth   was   committing   drug-related   offenses.   His

subsequent investigation did not curtail Teitsworth’s freedom in a manner

that would be excessive compared to an ordinary traffic stop.        Teitsworth

was neither arrested, nor placed in Trooper Kendrick’s vehicle, nor told not

to move about, nor restricted in movement in any way. In fact, Teitsworth

was given such latitude to move about freely that Trooper Kendrick had to

follow her around the area to converse with her.

     In addition to Teitsworth’s freedom of movement, we find that the

other factors weigh in the Commonwealth’s favor for the following reasons:

Trooper Kendrick had reasonable suspicion once he smelled the burnt

marijuana inside the car; the detention lasted no longer than an ordinary

traffic stop; the detention occurred on a public road; there was no show,

threat, or use of force at any time; and Trooper Kendrick diligently pursued

an investigation designed to confirm or dispel his suspicion that Teitsworth

was engaged in drug-related activity.       Therefore, given the totality of the

circumstances surrounding the traffic stop, we conclude that the stop was an

investigative detention and that Trooper Kendrick was not required to read

Miranda warnings to Teitsworth.

     The trial court found that Teitsworth was in custody for the duration of

the traffic stop, because Trooper Kendrick “admitted that [Teitsworth] was

                                      -6-
J-A06021-16



not free to leave as of the time that the officer smelled burned marijuana.”

Trial Court Opinion, 7/21/15, at 1. This conclusion is flawed for two reasons.

First, it determines the custodial nature of the stop by focusing on only one

factor, the internal thoughts of Trooper Kendrick, rather than by considering

the totality of the circumstances as discussed above. Second, Trooper

Kendrick did not inform Teitsworth at any time that she was being detained;

in fact, Teitsworth retained significant freedom to move about as she

pleased.

      The United States Supreme Court in Berkemer noted that

      [a] policeman’s unarticulated plan has no bearing on the
      question whether a suspect was “in custody” at a particular
      time; the only relevant inquiry is how a reasonable man in the
      suspect’s position would have understood his situation.

Berkemer, 468 U.S. at 441-42.                 Because Trooper Kendrick did not

articulate his plans to detain Teitsworth at any time during the stop, the

important factor becomes what a reasonable person would have believed in

Teitsworth’s situation.      Given the factors noted in Revere, supra, it was

reasonable    for   Teitsworth      to   believe   she   was   not     being    detained.

Accordingly, Trooper Kendrick’s unexpressed thoughts and intentions are not

dispositive of whether Teitsworth was in custody.

      The    totality   of    the    circumstances       weighs   in    favor    of   the

Commonwealth. The traffic stop was an investigative detention and due to

its non-coercive nature, Trooper Kendrick was not required to give




                                          -7-
J-A06021-16



Teitsworth Miranda warnings during the stop.      Therefore, the trial court

erred by suppressing her statements.

     Accordingly, the order entered April 30, 2015, is reversed with respect

to the suppression of Teitsworth’s statements.

     Order reversed in part.      Case remanded for further proceedings

consistent with this memorandum. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/14/2016




                                    -8-